Title: To George Washington from Major General Horatio Gates, 25 April 1779
From: Gates, Horatio
To: Washington, George



Sir
Providence [R.I.] 25th April 1779:

Yesterday evening the Bearer put into my Hands Your Excellencys Letters of the 12th, and 17th Instant; I shall immediately Order General Glovers Brigade to be in readyness to March at the shortest Notice; unfortunately for our Safety, your Excellency is as much deceived, as I am disappointed, in the Numbers expected to be rais’d for the defence of this State; Neither Providence, Massachusetts, nor Connecticut, will for many Months to come, raise any Number of Men adequate to the purpose of Defending this State alone; the inclosed, General Return, will shew Your Excellency the Exact Force now upon the Ground. General Sullivans requisition to This, and the Neighbouring States, for a reinforcement of State Troops, or Militia, are, as well as mine, since his Departure, quite uncomply’d with. Connecticut has not done anything, Massachusetts has just Voted one Regiment, to be rais’d for one Year; this State have order’d their Regiment of Artillery, and The Two State Regiments to be embodied; but when these three will make five hundred Men, instead of 1500, Their proper Quota, is as uncertain, as the probability of that Event is remote; Nevertheless whatever Your Excellencys Orders may be, they shall be punctually Obeyed; at the same time Sir Duty bids me to represent the true State of Our Affairs here, & submit it intirely to your Wisdom; how the Troops are to be disposed of to the best advantage for our General defence; my Zeal for the Future happyness of this Country will not Suffer me to close this Letter, without mentioning a few things respecting the plan of Attack Your Excellency has in View; This I do not with any Design of Damping the Ardour, with which the intended Conquest ought to be pursued, but as a Caution, which may contribute towards preventing very great misfortunes from befalling us, at this most Critical period of the War. From Albany to Osswego is 350 Miles, the Carrying places included; From Osswego to Niagara, is 180 Miles over Lake Ontario; From Fort Stanwix, to Niagara, we have not a Single post, or Magazine; & The Enemy have Three, Deck’d Vessells, mounted with Cannon upon the Lake; but I will suppose every Obstacle surmounted, & our Army Invests Niagara; General Haldimand will infallibly be apprized of the Route our Troops are taking long before they reach Oneida; and it is as certain, He will take his measures accordingly, so as to be ready, either to raise the Siege of Niagara, or to take post at Osswego; in either Case, should our Army unfortunately fail in reducing Niagara, Their Situation will be truly deplorable—with Sentiments of great respect I am Sir Your Excellencys most Obedient Servt
Horatio Gates